Citation Nr: 0809994	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-21 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an earlier effective date than October 18, 
1991 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:   Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to March 
1949, and April 1949 to November 1952.  He was a prisoner of 
war.  He died in April 2005.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appellant and C.T. appeared and testified at a personal 
hearing in October 2007 before the undersigned Veterans Law 
Judge in Washington, DC.  A transcript of the hearing has 
been added to the record.


FINDINGS OF FACT

1.  The veteran was a prisoner of war. 

2.  The veteran's first claim for TDIU, inferred from the 
increased rating claim and evidence of unemployability, was 
received by VA on October 18, 1991.

3.  At the time of the veteran's death on April [redacted], 2005, he 
had a claim pending for an earlier effective date for TDIU.

4.  The evidence in the claims file at the time of the 
veteran's death shows that, as of October 18, 1990, one year 
prior to receipt of the TDIU claim, the combined rating 
percentage criteria and criteria of unemployability for a 
TDIU had been met. 


CONCLUSION OF LAW

The criteria for an earlier effective date of October 18, 
1990, but no earlier, for the grant of TDIU, for accrued 
benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159,  3.340, 3.341, 3.1000, 4.15, 4.16, 4.18 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice letter dated in November 2005 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

With regard to the duty to notify and assist a claimant, 
because the evidence in accrued benefits claims may be based 
only on evidence in the file at the date of the veteran's 
death, no further assistance is possible or required in this 
case.  In this decision, the Board has found that, as a 
matter of law, the appellant is not entitled to an earlier 
effective date for TDIU than the October 18, 1990 effective 
date granted, for accrued benefits purposes.  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  In such claims where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In cases such as this, VA is not required to address the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004. 

Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

The TDIU regulation provides that total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Multiple disabilities resulting from a common etiology will 
be considered as one disability for the purpose of attaining 
a 60 percent disability where there are two or more 
disabilities.  38 C.F.R. § 4.16(a)(2).  Multiple disabilities 
incurred as a prisoner of war will be considered as one 
disability for the purpose attaining a 60 percent disability 
where there are two or more disabilities.  38 C.F.R. § 
4.16(a)(5). 

Before a TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The question 
in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

At the personal hearing in October 2007, the appellant's 
representative contented that, as of October 18, 1990, which 
is one year prior to the veteran's October 18, 1991 increased 
rating claim, the veteran's 60 percent combined disability 
rating met the percentage rating criteria for TDIU because it 
was based on disabilities from a common etiology and was also 
based on disabilities incurred as a prisoner of war.  The 
representative further contends that, based on the evidence 
of record of unemployability at the time of the veteran's 
October 18, 1991 increased rating claim, October 18, 1991 
increased rating claim was sufficient to constitute an 
informal claim for TDIU, and should be considered a TDIU 
claim. 

The appellant contends that an earlier effective date of 1980 
for TDIU is warranted because the veteran had not worked 
since 1977, and had first applied for benefits in May 1980, 
although VA denied that claim and notified the veteran of the 
denial.  

In this case, on October 18, 1991, the veteran filed a claim 
for increased rating for various service-connected 
disabilities.  A claim for TDIU may be inferred from the 
October 18, 1991 increased rating claim, in light of the 
evidence of record of unemployability.  The evidence also 
showed that the veteran suffered from a combination of mental 
and physical disabilities that were shown or presumed to have 
been incurred as a prisoner of war during the veteran's World 
War II service. On October 18, 1991, when the veteran filed 
the claim for increased rating, the evidence of record 
already reflected that he had not worked since 1977.  In the 
October 1991 claim for an increased rating, the veteran is 
presumed to have been seeking the maximum benefit available.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  For this reason, 
the Board finds that the veteran's October 18, 1991 claim for 
an increased rating was also a claim for TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).    

Pursuant to the October 18, 1991 increased rating claim, 
subsequent rating decisions granted increased ratings that 
resulted in a 60 percent combined disability rating for 
service-connected disabilities from October 18, 1990 (one 
year prior to the increased rating claim), and a 90 percent 
combined disability rating for service-connected disabilities 
from October 18, 1991.  As the appellant's representative 
correctly contended at the October 2007 personal hearing, as 
of October 18, 1990, the veteran had a 60 percent combined 
disability rating due to multiple physical and psychiatric 
service-connected disabilities incurred as a prisoner of war 
or that resulted from a common etiology; therefore, the 60 
percent disability rating may be considered as one disability 
for purposes of eligibility for TDIU.  For this reason, the 
Board finds that, from October 18, 1990, the veteran in fact 
met the schedular criteria for a TDIU.  38 C.F.R. 
§ 4.16(a)(5) (2007).  

The evidence of record in the claims file also shows that, as 
of October 18, 1990, the veteran also met the additional 
unemployability criteria for a TDIU.  The evidence of record 
already reflected that he had not worked since 1977, and 
showed a combination of mental and physical impairments that 
resulted in severe functional impairments.  For these 
reasons, the Board finds that, as of October 18, 1990, the 
rating percentage criteria and criteria of unemployability 
for a TDIU had been met. 

In this case, a December 2001 rating decision during the 
veteran's lifetime granted his TDIU claim, and assigned an 
effective date for TDIU of August 7, 1992, the date of 
receipt of the veteran's formal claim for TDIU.  The veteran 
did not enter a notice of disagreement with this decision 
within one year of issuance of notice (March 1, 2002).  

In March 2005 and prior to the veteran's death, the 
appellant, as the veteran's fiduciary, filed a statement that 
could be liberally construed as a claim for an earlier 
effective date for the grant of TDIU.  The veteran died on 
April [redacted], 2005.

During the current appeal for accrued benefits, an April 2006 
RO rating decision granted an earlier effective date of 
October 18, 1991 for the grant of TDIU, reasoning that this 
was the earliest date for which the combined rating 
percentages rendered the veteran eligible for TDIU, when in 
fact the veteran met the combined rating criteria to be 
eligible for TDIU from October 18, 1990 because he had a 60 
percent combined disability rating due to multiple physical 
and psychiatric service-connected disabilities incurred as a 
prisoner of war that met the schedular criteria for a TDIU at 
38 C.F.R. § 4.16(a)(5) (one disability rated as 60 percent 
disabled).  

The effective date for TDIU is governed by the effective date 
provisions for increased ratings of 38 C.F.R. § 3.400(o).  
See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 
U.S.C.A. § 5110(b)(2), which applies to increased rating 
claims, to a TDIU claim).  The applicable effective date 
statute and regulations provide that the proper effective 
date for TDIU is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

With regard to the appellant's contention that an earlier 
effective date of 1980 for TDIU is warranted because the 
veteran had not worked since 1977, and had first applied for 
benefits in May 1980, the evidence does not show that the 
veteran met the criteria for a TDIU prior to October 18, 
1990.  Prior to October 18, 1990, the combined disability 
rating for the veteran's service-connected disabilities was 
only 50 percent, which does not meet the combined rating 
criteria to be eligible for a TDIU.  38 C.F.R. § 4.16(a). 

In this case, because October 18, 1990, which is the date one 
year prior to receipt of the veteran's October 18, 1991 TDIU 
claim (inferred from the increased rating claim), is the 
earliest effective date provided by the controlling effective 
date statute 
and regulation, there is no legal basis for granting an 
earlier effective date than October 18, 1990.  For these 
reasons, the Board finds that the criteria for an earlier 
effective date of October 18, 1990, but no earlier, for the 
grant of TDIU, for accrued benefits purposes, have been met.


ORDER

An earlier effective date of October 18, 1990 for the grant 
of TDIU, for accrued benefits purposes, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


